DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emily Senn on 6/17/2022.
The application has been amended as follows: 
Replace claims 2-9 in their entirety with the following:

2. The controller to control the air conditioning apparatus according to claim 1, the controller is further configured: when the air conditioning apparatus is operating in a cooling mode, 
(i) when the temperature detected by the first temperature sensor is higher than a third determination value, to open the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has not been made, and to close the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and 
(ii) when the temperature detected by the first temperature sensor is lower than a fourth determination value lower than or equal to the third determination value, to open the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and to close the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has not been made.  

3. The controller to control the air conditioning apparatus according to claim 1, wherein the controller includes a memory configured to store an order of the plurality of third heat exchangers, and 3Ser. No 17/263,005 Attorney Docket No. 129J_095_TN a processor configured, when the air conditioning apparatus is performing heating, and the temperature detected by the first temperature sensor is lower than the first determination value, to open one of the flow rate control valves corresponding to heat exchangers, of the plurality of third heat exchangers, to which the request for air conditioning has not been made, the one of the flow rate control valves having been selected based on the order stored in the memory.  

4. The controller to control the air conditioning apparatus according to claim 3, the air conditioning apparatus further having a plurality of second temperature sensors, each provided for a corresponding one of the plurality of third heat exchangers, wherein the controller is further configured: when the compressor and the pump are operated, to determine the order based on temperature changes that occur in the plurality of second temperature sensors, and to cause the memory to store the determined order.  

5. The controller to control the air conditioning apparatus according to claim 1, the air conditioning apparatus having a plurality of third temperature sensors, each configured to detect a temperature of a room corresponding to one of the plurality of third heat exchangers, wherein the controller is further configured: when the air conditioning apparatus is performing heating, and the temperature detected by the first temperature sensor is lower than the first determination value, and the request for air conditioning has been made to all of the plurality of third heat exchangers, to select at least one of the plurality of third heat exchangers based on an order of the plurality of third heat exchangers, to open the flow rate control valve corresponding to the selected heat exchanger, and to close the flow rate control valve corresponding to a non-selected heat exchanger, and the order is determined based on a difference between a set temperature and the temperature of the room in each of the plurality of third heat exchangers.

6. The controller to control the air conditioning apparatus, according to claim 1, wherein the air conditioning apparatus further comprises: an outdoor unit including the compressor and the first heat exchanger.

7. The controller to control the air conditioning apparatus, according to claim 1, wherein the air conditioning apparatus further comprises: a relay unit including the second heat exchanger, and the pump.
8. The controller to control the air conditioning apparatus, according to claim 1, wherein the air conditioning apparatus further comprises: a heat source unit including the compressor, the first heat exchanger, the second heat exchanger, and the pump.

9. The controller to control the air conditioning apparatus, according to claim 1, wherein the air conditioning apparatus further comprises: a first heat medium circuit formed by the compressor, the first heat exchanger, and the second heat exchanger; and a second heat medium circuit formed by the pump, the second heat exchanger, and the plurality of third heat exchangers.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Yamashita (US 2011/0185756) in view of Tetsuya (JP2007163071A).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A controller to control an air conditioning apparatus, the air conditioning apparatus having a compressor configured to compress a first heat medium a first heat exchanger configured to exchange heat between the first heat medium and outdoor air, a second heat exchanger configured to exchange heat between the first heat medium and a second heat medium, a plurality of third heat exchangers each configured to exchange heat between the second heat medium and indoor air, a plurality of flow rate control valves each configured to control a flow rate of the second heat medium flowing through a corresponding one of the plurality of third heat exchangers, a pump configured to circulate the second heat medium between the plurality of third heat exchangers and the second heat exchanger, and a first temperature sensor configured to detect a temperature of the second heat medium, the controller configured: when the air conditioning apparatus is operating in a heating mode:
(i) when the temperature detected by the first temperature sensor is lower than a first determination value, to open the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which a request for air conditioning has not been made, and to close the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and 
(ii) when the temperature detected by the first temperature sensor is higher than a second determination value higher than or equal to the first determination value, to open the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and to 2Ser. No 17/263,005 Attorney Docket No. 129J_095_TN close the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has not been made.
Yamashita teaches a controller (100, Fig. 3, paragraph [0084]) that controls an air conditioning system (see paragraph [0084]), the air conditioning system comprising: a compressor (10, Fig. 3, configured to compress a first heat medium (see paragraph [0086] which notes the compressor compresses refrigerant, which is defined as the first medium); a first heat exchanger (12, Fig. 3, see Abstract) configured to exchange heat between the first heat medium and outdoor air (see Fig. 3, further see paragraph [0025] which notes that 1 is an outdoor unit which houses 12, thereby making 12 a heat exchanger which exchanges heat with outdoor air); a second heat exchanger (15a, Fig. 3, see Abstract) configured to exchange heat between the first heat medium and a second heat medium (paragraph [0008]); a plurality of third heat exchangers (26a-26d, Fig. 3, paragraph [0068]) configured to exchange heat between the second heat medium and indoor air (see Fig. 3, further see paragraph [0068] which notes that 2 is anindoor unit which houses 12, thereby making 26 a plurality of indoor heat exchangers which exchanges heat with indoor air); a plurality of flow rate control valves (24a-24d, Fig. 3, paragraph [0070]) configured to control flow rates of the second heat medium flowing respectively in the plurality of third heat exchangers (see paragraph [0070]); a pump (21a, Fig. 3, see paragraph [0091]) configured to circulate the second heat medium between the plurality of third heat exchangers and the second heat exchanger (see Abstract), a plurality of first temperature sensors configured to detect temperatures of the second heat medium flowing respectively into the plurality of third head exchangers (33a-33d, Fig. 3, see paragraph [0071]); and a plurality of second temperature sensors configured to detect temperatures of the second heat medium flowing respectively out of the plurality of third head exchangers (34a-34d, Fig. 3, see paragraph [0071]), the controller being configured to control the pump and the compressor (see Fig. 9, see paragraphs [0125]-[0126)]).
Yamashita does not teach:
when the air conditioning apparatus is operating in a heating mode:
(i) when the temperature detected by the first temperature sensor is lower than a first determination value, to open the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which a request for air conditioning has not been made, and to close the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and 
(ii) when the temperature detected by the first temperature sensor is higher than a second determination value higher than or equal to the first determination value, to open the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and to 2Ser. No 17/263,005 Attorney Docket No. 129J_095_TN close the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has not been made.
Tetsuya teaches a heat pump system (Tetsuya, Title) which features a sensor which detects the temperature refrigerant and when the temperature is lower than a set temperature, the switching means is switched (Tetsuya, claim 2). 
However, Yamashita as modified does not teach the specific configuration and conditions in claim 1 such as:
(i) when the temperature detected by the first temperature sensor is lower than a first determination value, to open the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which a request for air conditioning has not been made, and to close the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and 
(ii) when the temperature detected by the first temperature sensor is higher than a second determination value higher than or equal to the first determination value, to open the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and to 2Ser. No 17/263,005Attorney Docket No. 129J_095_TNclose the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has not been made.
Thus, the modification would not be obvious and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763